Exhibit 10.1

 

 

[cxdc_logo.jpg] 

 



SERVICE AGREEMENT

This Service Agreement (“Agreement”) is entered into as of the 1st day of
January, 2020 (“Effective Date”) between China XD Plastics Company Limited
(hereinafter referred to as the “Company”) and Huiyi Chen, (hereinafter referred
to as the “Director”), to provide the terms under which the Director shall
perform his functions as an elected independent member and audit committee
Chairman of the Board of Directors of the Company during his respective terms.

WHEREAS, the Company’s business consists of the development, manufacture and
sale of polymer composite materials, primarily for use in automotive
applications thereto (the “Business”) and the Company is a public company
subject to the securities laws and rules and other applicable laws and rules of
the United States.

WHEREAS, the Company recognizes the unique qualifications and contributions of
the Director and desires to secure the services of the Director on the terms and
conditions set forth herein; and

WHEREAS, the Independent Director is prepared to commit to such services in
return for specific arrangements, compensation and other benefits on the terms
and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements herein contained, the Company and the Director do
hereby agree as follows:

1. DUTIES OF THE INDEPENDENT DIRECTOR:

1.1 The Director shall care out his duty as an independent director to the
Company and shall make himself available to perform such functions in keeping
with all the applicable laws, rules, and regulations of the United States of
America, including, not limited to, the applicable securities laws and the laws
of the State of Nevada.

1.2 The Director hereby agrees faithfully to render the service expected of an
independent director and to promote the interests of the Company to the best of
his ability and keep his duty of care, confidentiality and loyalty, among other
duties. The Director further agrees to devote the necessary time, attention,
skill, and best effort to the performance of his duties under this agreement.
The Director shall not self-deal or do anything harmful to the interest of the
Company or its shareholders and shall not engage in any insider trading or
similar activities.

1.3 The Director shall maintain his standing and capacity as an “independent
director” under the rules of the Securities and Exchange Commission and the
rules and regulations of relevant stock exchanges, and shall not engage in any
employment or service with the Company or otherwise that may impair such
standing.

1.4 The Director shall serve on the audit committee and the nominating committee
in his capacity as an independent director.

 

 

 
 

 

 

[cxdc_logo.jpg] 

 

 

2.    COMPENSATION AND EXPENSES

During his term as a Director until the end of his function as a Director:

2.1 The Company agrees to pay $5,000 per month ($60,000 annual) for services as
such and for services as the chairperson of the Audit Committee.

2.2 The Company shall promptly pay or reimburse the Director for all reasonable
expenses actually and properly (in accordance with the Company’s policy)
incurred or paid by him in connection with the performance of his services under
the Agreement (including, without limitation, travel expenses) upon presentation
of expense statements or vouchers or such other supporting documentation in such
form and containing such information as the Company may from time to time
require. Any expense above $500 shall be pre-approved by the Company.

2.3 The Company shall have appropriate Director and Officer Insurance coverage
in place prior to the signing of this Agreement.

3.    INDEMNIFICATION

The Company shall indemnify the Director to the full extent permitted by the
General Corporation Law of the State of Nevada.

4.    MISCELLANEOUS

4.1 This Agreement expresses the entire understanding and agreement of the
parties and supersedes any and all prior agreements and understandings, whether
written or oral, relating in any way to the subject manner of this Agreement.
This Agreement cannot be modified, amended, or supplemented except by a written
instrument or instruments executed by each of the parties hereto.

4.2 This Agreement shall have a term during the period director serves as an
director of the Company until such time that he is removed by the board of
directors by a majority vote or not elected by the next shareholder meeting,
whichever comes earlier.

4.3 This Agreement shall be governed by and construed under the laws of the
State of Nevada. If any provision of this Agreement shall be invalid or
unenforceable, this Agreement shall be deemed amended but only to the extent
required to make it valid and enforceable, and this Agreement as thereby amended
shall remain in full force and effect.

4.4 Arbitration is the only and exclusive remedy to the parties for any dispute
arising from this agreement. The Parties hereby expressly waive the right to any
jury or non-jury trial and hereby expressly submit to the exclusive jurisdiction
of an arbitration tribunal under the auspices of the American Association in the
City of New York with such tribunal composed of three arbitrators of which one
is selected by each party and the third one selected by the two arbitrators
already selected respectively by the parties.

 

 

 
 

 

 

[cxdc_logo.jpg]

 

 

 

4.5 The award of the tribunal shall be exclusive, binding, final and enforceable
against the parties. In any arbitration arising out of this Agreement, the
prevailing party shall be entitled to request, and receive an amount as and for
the reasonable counsel fees and expenses incurred by the prevailing party in
connection with such action, proceeding, or arbitration.

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the day and year first above written.



Signed: /s/ Huiyi Chen   

Name in Print: Huiyi Chen

Title: Independent Director & Chairman of

the Audit Committee

Date: January 1, 2020

 

Signed: /s/ Jie Han   

Name in Print: Jie Han

Title: Chairman, CEO

Date: January 1, 2020

     

 

